—In an action to recover a broker’s commission, the plaintiffs appeal, as limited by their brief, from (1) a decision of the Supreme Court, Nassau County (Adams, J.), dated January 12, 1999, and (2) so much of an order of the same court, entered February 17, 1999, as granted those branches of the separate motions of the defendants Brad Levine, Corey Goldstein, and Barry Greenfield, and the defendant Alex Castro, which were for summary judgment dismissing the complaint insofar as asserted against them.
*328Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is reversed insofar as appealed from, and the motions are denied; and it is further,
Ordered that the appellants are awarded one bill of costs.
There are issues of fact requiring the denial of summary judgment. Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.